Citation Nr: 1419955	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  13-18 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a pulmonary disorder.

2.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to compensation under 38 U.S.C. § 1151 for a kidney disorder.

3.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for a pulmonary disorder.  

5.  Entitlement to compensation under 38 U.S.C. § 1151 for a kidney disorder.

6.  Entitlement to service connection for major depression.

7.  Entitlement to service connection for an acquired psychiatric disorder other than major depression.


REPRESENTATION

Veteran represented by:	Neil B. Riley, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to July 1974.

This matter comes before the Board on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The Veteran testified at a September 2013 hearing before the undersigned.  A transcript of the hearing is of record.  The Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claims.  See Board Hearing Transcript (Tr.) at 3.  He thereafter submitted additional evidence with a waiver of initial RO consideration of such evidence.  See also id. at 41-42.

The issue of entitlement to service connection for a kidney disorder as secondary to medication taken to treat his major depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   See Board Hearing Tr. at 3; 34-35.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Regarding the claim for service connection for a pulmonary disorder, the Veteran has been diagnosed with and treated for bilateral pulmonary infiltrate and chronic obstructive pulmonary disease (COPD).  See the July 1974 Portsmouth Naval Regional Medical Center Discharge Summary; see also a December 2009 VA outpatient record active problem list.  The Board has expanded this issue on appeal to encompass all pulmonary disabilities.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009) (finding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record); see also Board Hearing Tr. at 33.  Moreover, given that a favorable decision may be reached regarding the Veteran's major depression, and additional development is warranted with regard to the remaining psychiatric diagnoses of record, the Board has bifurcated the Veteran's claim for an acquired psychiatric disorder into two separate issues, namely (1) entitlement to service connection for major depression and (2) entitlement to service connection for an acquired psychiatric disorder other than major depression, as reflected on the first two pages of this decision.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (stating that "bifurcation of a claim generally is within the Secretary's discretion").

The claims of entitlement to service connection for a pulmonary disorder, entitlement to compensation under 38 U.S.C. § 1151 for a kidney disorder, and entitlement to service connection for an acquired psychiatric disorder other than major depression are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In an October 1989 rating decision, the RO denied the Veteran's claim of entitlement to service connection for pulmonary disorder (then characterized as pulmonary tuberculosis) because the evidence did not show that he had a current disability.  New and material evidence was not received within the one-year appeal period and the Veteran did not appeal the decision. 

2.  The evidence received since the October 1989 rating decision, in particular VA outpatient treatment records showing COPD among the Veteran's active problem list, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.

3.  In a September 2007 rating decision, the RO denied the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for a kidney disorder because the evidence did not show that the Veteran's additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault by VA.  New and material evidence was not received within the one-year appeal period and the Veteran did not appeal the decision. 

4.  The evidence received since the September 2007 rating decision, in particular the Veteran's testimony as to VA's failure to properly monitor his creatinine levels, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.

5.  In a September 2004 decision, the Board denied the Veteran's reopened claim of entitlement to service connection for an acquired psychiatric disorder because the evidence did not show that his current acquired psychiatric disorder was related to an in-service injury, disease, or event or his service-connected psoriasis. 

6.  The evidence received since the September 2004 Board decision, in particular a favorable private medical nexus opinion from J.L.N., M.D., relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.

7.  The Veteran's major depression had its onset during his active service.


CONCLUSIONS OF LAW

1.  The October 1989 rating decision that denied the Veteran's claim of entitlement to service connection for a pulmonary disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  Evidence received since the October 1989 rating decision is new and material and the claim of entitlement to service connection for pulmonary disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The September 2007 rating decision that denied the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for a kidney disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013). 

4.  Evidence received since the September 2007 rating decision is new and material and the claim of entitlement to compensation under 38 U.S.C. § 1151 for a kidney disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The September 2004 Board decision denying the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013). 

6.  Evidence received since the September 2004 Board decision is new and material and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  Service connection for major depression is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's previously-denied claims of entitlement to service connection for a pulmonary disorder, entitlement to compensation under 38 U.S.C. § 1151 for a kidney disorder, and entitlement to service connection for an acquired psychiatric disorder are reopened based upon his submission of new and material evidence in the form of recent VA outpatient records, his 2013 Board hearing testimony, and Dr. J.L.N.'s medical nexus opinion.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2013). 

Service Connection for Major Depression

Regarding the merits of his claim for service connection for major depression, the Veteran asserts that his depression began coincident with his 1974 admission to the Portsmouth Naval Hospital for treatment of a questionable spot on his lung.  Specifically, he contends that he first experienced depression during the initial portion of his hospital stay when he was quarantined as a precautionary measure.  See, e.g., Board Hearing Tr. at 9-10.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The first Hickson element has clearly been satisfied, as the record contains multiple diagnoses of major depression.  See, e.g., the September 1989 White River Junction VA Hospital Discharge Summary; see also the November 2013 report of Dr. J.L.N.  

Turning to the second Hickson element, the Veteran's service treatment records reflect that he was hospitalized at the Portsmouth Naval Regional Medical Center for two weeks from June 27, 1974 to July 10, 1974, and reported problems with his "nerves" at that time.  The second Hickson element is also met.

Regarding the final Hickson element, there are two medical opinions of record addressing the etiology of the Veteran's major depression.  In a December 1989 VA outpatient record, VA physician L.K. stated that:

As documented in his recent discharge summary, it seems clear that marked feelings of anxiety began during a medical hospitalization at the end of his Navy tour, and a chronic low level anxiety that has affected him has peristed since then.  I do believe that his depression with anxious features is a continuation of the illness that first manifested at the end of his Navy tour.

Additionally, in a November 2013 report, Dr. J.L.N. opined that: 

[The Veteran], according to records, first experienced significant anxiety while on active duty with the Navy in 1974.  This was also accompanied with symptoms of depression, anger and suicidal ideation, and these symptoms have apparently persisted over many years.  His present condition appears to be a continuation of the symptoms that he first experienced in the Navy.  I conclude that it is as least as likely as not that his present Major Depression with Anxious Features has its origin in his military service.

As the December 1989 and November 2013 opinions are not contradicted by any other evidence of record, the Board finds that the final Hickson element has been satisfied, and service connection for major depression is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a pulmonary disorder is reopened. 

New and material evidence having been received, the claim of entitlement to compensation under 38 U.S.C. § 1151 for a kidney disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

Service connection for major depression is granted.


REMAND

VA examinations are necessary to address the nature and etiology of the Veteran's acquired psychiatric disorder other than major depression and his pulmonary disorder.  Additionally, the Board should secure outstanding private treatment records, as well as updated VA outpatient records.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain and associate with the claims file the following: 

(a) the August 29, 1989 report of treatment at Rutland Mental Health Services, Inc. (see the September 1989 statement from J.S., M.A.); 

(b) a report of treatment from Dr. S.B. dated in summer 2005 (see the October 2006 VA Form 21-4138);

(c) all records of treatment from Dartmouth-Hitchcock (see Board Hearing Tr. at 27-28);

(d) all records of treatment from Castleton Family Health Center dated since September 2005 (see id. at 25, 32);  

(e) all records of treatment from Fletcher Allen Health Care (see id. at 29); and

(f) all records of treatment from Rutland Regional Medical Center (see an October 26, 2009 VA outpatient record).

If such records are unavailable, clearly document the claims file to this effect and notify the Veteran of any inability to obtain these records, in accordance with 
38 C.F.R. § 3.159(e).

2.  Obtain and associate with the claims file all records dated from September 1989 from the VA Medical Center in White River Junction, Vermont, to include:

(a) all records associated with the Veteran's hospitalization from August 20, 1989 to September 14, 1989; and

(b) a report of treatment from Dr. L.K. dated October 16, 1989 (see the September 1989 VA Hospital Discharge Summary at 3). 

If such records are unavailable, clearly document the claims file to this effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After completing the development requested above, schedule the Veteran for an examination to determine the current nature and etiology of his acquired psychiatric disorder other than major depression.  The entire claims file (i.e., the paper claims file and any relevant medical records in the Veteran's VBMS and/or Virtual VA eFolder) should be made available to, and reviewed by, the examiner.

After examining the Veteran and performing any clinically-indicated diagnostic testing, the examiner is asked to address the following:

(a) Diagnose all current acquired psychiatric disorders other than major depression.  In so doing, the examiner should specifically consider notations of anxiety throughout the Veteran's VA outpatient records, the December 2012 VA examination report diagnosing bipolar disorder, and Dr. E.G.'s April 2007 report diagnosing a mood disorder.  

(b) Is it at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder other than depression had its clinical onset during active service or is related to any in-service disease, event, or injury?  For purposes of providing this opinion, the examiner should accept as true the Veteran's report of mood swings, problems with his nerves and depression during his 1974 admission to the Portsmouth Naval Regional Medical Center.

(c) Is it at least as likely as not (a 50 percent probability or greater) that any current acquired psychiatric disorder is causally related to service-connected major depression?

(d) Is it at least as likely as not (a 50 percent probability or greater) that any current acquired psychiatric disorder is aggravated beyond the normal course of the condition by service-connected major depression?

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the reviewing examiner cannot provide a requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.	

4.  Then schedule the Veteran for an examination to determine the current nature and etiology of his pulmonary disorder.  The entire claims file (i.e., the paper claims file and any relevant medical records in the Veteran's VBMS and/or Virtual VA eFolder) should be made available to, and reviewed by, the examiner.

After examining the Veteran and performing any clinically-indicated diagnostic testing, the examiner is asked to address the following:

(a) Diagnose all current pulmonary disorders.  In so doing, the examiner should specifically consider the notation of COPD in the active problem list of the Veteran's VA treatment records. 

(b) Is it at least as likely as not (50 percent or greater probability) that any current pulmonary disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's 1974 treatment for a bilateral pulmonary infiltrate of unknown etiology?  For purposes of providing this opinion, the examiner should accept as true the Veteran's reports of pneumonia and bronchitis without apparent sequelae during boot camp, as noted on the 1974 discharge summary from Portsmouth Naval Regional Medical Center.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his agent with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


